UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
_________________________________________
                                          )
MARK TRACY, et al.,                       )
                                          )
                  Plaintiffs,             )
                                          )
      v.                                  )  Civil Action No. 18-2688 (BAH)
                                          )
JAMES T. KRATOVIL,                        )
                                          )
                  Defendant.              )
_________________________________________ )

                                 MEMORANDUM OPINION

       The plaintiffs, a married couple, Cheryl and Mark Tracy (“the Tracys”), and LCS

Outreach Ministries, Inc. (“LCS”), bring this action against their former attorney, the defendant

James T. Kratovil, Esq. (“Kratovil” or “the defendant”). Kratovil moves to dismiss the

complaint for lack of subject matter jurisdiction and personal jurisdiction, under Federal Rules of

Civil Procedure 12(b)(1) and Rule 12(b)(2), respectively. For the reasons discussed below, the

defendant’s motion to dismiss for lack of personal jurisdiction is GRANTED.

I. BACKGROUND

       The Tracys, both citizens of the District of Columbia, see Compl., Sec. II.B., retained

Kratovil, an attorney in Charles Town, West Virginia, see id., Sec. I.B., to represent them before

a West Virginia state court, see generally id., Sec. III. According to the Tracys, “Kratovil was

negligent when he failed to file a timely motion for summary judgment.” Id., Sec. III ¶ 1. In

addition, Kratovil “was late filing [their] Dissolution case” promptly after he was contracted to

do so on September 16, 2016. Id., Sec. III ¶ 2. As compensation for Kratovil’s “neglect,




                                                 1
blunders, breach of contract, added property damages and violation of [their] rights,” id., Sec.

IV, the Tracys demand damages totaling $400,000, id., Sec. II ¶ 3; see id., Sec. IV.

II. DISCUSSION

       Each of ground put forward for dismissal of this action is addressed, beginning with the

defendant’s argument that this Court lacks subject matter jurisdiction.

       A. Subject Matter Jurisdiction

       “Federal district courts are courts of limited jurisdiction,” and “it is to be presumed that a

cause lies outside this limited jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S.
375, 377 (1994) (citations omitted). The plaintiff bears the initial burden of establishing by a

preponderance of the evidence that the Court has subject matter jurisdiction over her claim. Id.;

see Citizens for Responsibility and Ethics in Wash. v. U.S. Dep’t of Homeland Sec., 527 F. Supp.
2d 101, 104 (D.D.C. 2007). In deciding a motion brought under Rule 12(b)(1), the Court “may

consider materials outside the pleadings” and it must “accept all of the factual allegations in the

complaint as true.” Jerome Stevens Pharms., Inc. v. Food & Drug Admin., 402 F.3d 1249, 1253

(D.C. Cir. 2005) (internal quotation marks and citations omitted).

       Federal district courts “have original jurisdiction of all civil actions where the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between

. . . citizens of different States[.]” 28 U.S.C. § 1332(a)(1). The Tracys attempt to demonstrate

diversity jurisdiction based on their residence in the District of Columbia and Kratovil’s

residence in West Virginia, plus a demand for damages exceeding $75,000. Kratovil argues that

LCS “is registered as a 501(c)(3) a non-profit corporation in the state of West Virginia” with

“corporate headquarters . . . in Martinsburg, WV[.]” Mem. in Support of Def. James T.

Kratovil’s Mot. to Dismiss (“Def.’s Mem.”) at 6. Because “LCS . . . has West Virginia



                                                 2
citizenship for diversity purposes,” id., Kratovil argues that “there is not complete diversity of

the parties,” id., which deprives this Court of jurisdiction.

       Even if “LCS . . . is a legally certified business operating in the District of Columbia,”

Mem. to Oppose Def.’s Mot. to Dismiss at 1, it is a corporate entity, the legal interests of which

the Tracys cannot represent because they are not attorneys. For this reason, the Court issued an

Order on February 11, 2019 (ECF No. 8) that counsel enter an appearance on its behalf by March

1, 2019. Counsel has not entered an appearance, and, as the Court warned the Tracys, LCS

Outreach Ministries, Inc. will be dismissed as a party in this action. Complete diversity exists

between the remaining parties, the Tracys and Kratovil, and, therefore, the Court denies

Kratovil’s motion to dismiss for lack of subject matter jurisdiction.

       B. Personal Jurisdiction

       When personal jurisdiction is challenged under Rule 12(b)(2), the plaintiffs bear the

burden of establishing a factual basis for the Court’s exercise of personal jurisdiction over the

defendant. Crane v. N.Y. Zoological Soc’y, 894 F.2d 454, 456 (D.C. Cir. 1990); First Chi. Int’l

v. United Exch. Co., 836 F.2d 1375, 1378-79 (D.C. Cir. 1988). To sustain this burden, “a

plaintiff must make a prima facie showing of specific and pertinent jurisdictional facts that

connect the defendant to the forum.” Toumazou v. Turkish Republic of N. Cyprus, No. 14-7170,

2016 U.S. App. LEXIS 787, at *2 (D.C. Cir. Jan. 15, 2016) (per curiam) (citing First Chi. Int’l,
836 F.2d at 1378-79). Only bare allegations or conclusory statements, however, “[do] not

constitute the prima facie showing necessary to carry the burden of establishing personal

jurisdiction.” Naartex Consulting Corp. v. Watt, 722 F.2d 779, 787 (D.C. Cir. 1983); see also

United States v. Philip Morris Inc., 116 F. Supp. 2d 116, 120 n.4 (D.D.C. 2000) (noting that the

court “may receive and weigh affidavits and any other relevant matter to assist it in determining



                                                   3
the jurisdictional facts.”). While pro se complaints must be construed liberally, see Howerton v.

Ogletree, 466 F. Supp. 2d 182, 183 (D.D.C. 2006), pro se plaintiffs are not “freed from the

requirement to plead an adequate jurisdictional basis for [their] claims,” Gomez v. Aragon, 705
F. Supp. 2d 21, 23 (D.D.C. 2010).

        “Personal jurisdiction takes two forms: (1) general or all-purpose jurisdiction or (2)

specific or case-linked jurisdiction.” Vasquez v. Whole Foods Mkt., Inc., 302 F. Supp. 3d 36, 45

(D.D.C. 2018) (citing Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919

(2011)) (internal quotation marks omitted). The Court may exercise general jurisdiction if the

defendant’s “affiliations with the State are so ‘continuous and systematic’ as to render [him]

essentially at home in the forum State.” Goodyear, 564 U.S. at 919 (citing Int’l Shoe Co. v.

Washington, 326 U.S. 310, 317 (1945)). Ordinarily, a court in the place of an individual’s

domicile, see id. at 924 (“For an individual, the paradigm forum for the exercise of general

jurisdiction is the individual’s domicile[.]”), or a corporation’s “place of incorporation and

principal place of business,” Daimler AG v. Bauman, 571 U.S. 117, 137 (2014), may assert

general jurisdiction. Thus, under District of Columbia law, “[a] District of Columbia court may

exercise personal jurisdiction over a person domiciled in . . . , or maintaining his . . . principal

place of business in, the District of Columbia as to any claim for relief.” D.C. Code § 13-422.

In this case, the Tracys neither allege in their complaint nor make any other showing that

Kratovil is domiciled in or maintains his principal place of business in the District of Columbia.

Consequently, general jurisdiction may not be exercised over Kratovil.

        To show “specific jurisdiction, a plaintiff must allege that the defendant’s contacts with

the forum gave rise to the asserted claims.” Toumazou, 2016 U.S. App. LEXIS 787, at *2-3

(citing Goodyear, 564 U.S. at 919 and D.C. Code § 13-423); see also Vazquez, 302 F. Supp. 3d
4
at 46 (noting that specific jurisdiction requires showing that the claim giving rise to the lawsuit

“is related to or arises out of the non-resident defendant’s contacts with the forum.” (citing

Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414 n.3 (1984))). “To

establish personal jurisdiction over a non-resident [the Court] must first decide whether

statutory jurisdiction exists under the District’s long-arm statute and, if it does, then [the Court]

must determine whether an exercise of jurisdiction would comport with constitutional

limitations.” Forras v. Rauf, 812 F.3d 1102, 1105-06 (D.C. Cir. 2016) (citing GTE New Media

Servs. Inc. v. BellSouth Corp., 199 F.3d 1343, 1347 (D.C. Cir. 2000)).

       In relevant part, the District of Columbia long-arm statute provides that:

               A District of Columbia court may exercise personal jurisdiction over
               a person, who acts directly or by an agent, as to a claim for relief
               arising from the person’s —
               (1) transacting any business in the District of Columbia;
               (2) contracting to supply services in the District of Columbia;
               (3) causing tortious injury in the District of Columbia by an act or
               omission in the District of Columbia; [or]
               (4) causing tortious injury in the District of Columbia by an act or
               omission outside the District of Columbia if he regularly does or
               solicits business, engages in any other persistent course of conduct,
               or derives substantial revenue from goods used or consumed, or
               services rendered, in the District of Columbia . . . .

D.C. Code § 13-423(a).1 Here, the Tracys allege that they hired Kratovil to provide legal

services in West Virginia. No facts are set out in their complaint, nor do the Tracys otherwise

show, that Kratovil transacted business, contracted to supply services, or caused tortuous injury

in the District of Columbia.

       Even if the Tracys were successful in demonstrating that the long-arm statute reaches

Kratovil, they utterly fail to demonstrate that Kratovil has “certain minimum contacts with [this


1
  The alternative bases set forth under the long-arm statute for exercising jurisdiction are
inapplicable to this case.

                                                  5
forum] such that the maintenance of the suit does not offend ‘traditional notions of fair play and

substantial justice.”’ Int’l Shoe, 326 U.S. at 316 (quoting Milliken v. Meyer, 311 U.S. 457, 463

(1940)) (additional citations omitted). In short, the Tracys do not show any connection between

Kratovil and the District of Columbia “such that [he] should reasonably anticipate being haled

into court” in the District of Columbia. World-Wide Volkswagen Corp. v. Woodson, 444 U.S.
286, 297 (1980).

III. CONCLUSION

       For the foregoing reasons, LCS Outreach Ministries, Inc. is dismissed as a party plaintiff.

Although the Tracys have established that diversity jurisdiction exists, they fail to demonstrate

that this Court may exercise personal jurisdiction over Kratovil. Therefore, Kratovil’s motion to

dismiss for lack of personal jurisdiction is GRANTED. The Tracys’ Motion to Request Chief

Judge to Create a Committee on Pro Se Litigation, which the Court construes as a motion for

appointment of counsel, will be denied as moot. An Order is issued separately.




DATE: April 29, 2019                            /s/   Beryl A. Howell
                                                       BERYL A. HOWELL
                                                       Chief Judge




                                                 6